Citation Nr: 1811694	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to a disability rating for an acquired psychiatric disorder in excess of 30 percent prior to October 6, 2017 and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This matter was previously before the Board, and, in July 2017, this matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's acquired psychiatric disorder caused occupational and social impairment with reduced reliability and productivity throughout the period on appeal, but did not cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for the Veteran's acquired psychiatric disability have been met throughout the period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with an additional VA examination.  Additional treatment records have been associated with the claims file, and the Veteran was provided with an additional VA examination in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to an increased disability rating for his acquired psychiatric disorder.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 50 percent, but no more, throughout the period on appeal.

The Veteran first filed for service connection for an acquired psychiatric disability in June 2012, and, in October 2012, the RO granted service connection and assigned a disability rating of 30 percent effective the date the Veteran's claim was received.  The Veteran appealed the initial disability rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for acquired psychiatric disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran's treatment records show that he has experienced psychiatric symptoms throughout the period on appeal including: manageable anxiety and sporadic depression.  Throughout the period on appeal, the Veteran was evaluated as having fair or good judgement and insight.  Additionally, the Veteran often described his mood as either "ok" or "up and down."  The Veteran was assigned global assessment functioning (GAF) scores ranging from 61 to 70.  GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 61 to 70 suggest mild symptoms.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Veteran underwent a VA examination in September 2012 at which he described having a good relationship with his four siblings and his seven children, but that he was twice divorced and living alone without a girlfriend.  The Veteran did indicate that he engages in social activities with both family and friends.  The Veteran reported that he had left his last job working in warranty in repairs after the company shut down.  The Veteran indicated that he always had good performance at work, and that he was no longer looking for work.  The examiner noted the following psychiatric symptoms: recurrent and distressing recollections of the event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic even; efforts to avoid thoughts, feelings, or conversations associated with trauma; efforts to avoid activities, places, or people that arouse recollections of trauma; inability to recall an important aspect of the trauma; difficulty falling or staying asleep; exaggerated startle response; and anxiety.  The examiner opined that the Veteran manifested occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran was assigned a GAF score of 61, based on the examiner's conclusion that the Veteran's psychiatric symptomatology was in the mild range.

A number of statements from the Veteran's friends and family were submitted into the record in February 2013 indicating that the Veteran had become more withdrawn, and that he had recently begun to neglect his grooming and dress.  They suggested that he was unable to secure and maintain stable employment.

The Veteran's employer also submitted a statement on the Veteran's behalf in February 2013 indicating that the Veteran was employed as handyman; and that the company kept him on staff longer than they needed him due to his poor financial position.

The Veteran underwent a VA psychological history and assessment consultation in November 2014 at which he reported being divorced with seven children, and that he currently had a girlfriend.  The Veteran indicated that his family and peer groups provided a support system.  The Veteran reported a number of psychiatric symptoms including: depression; anhedonia; difficulty sleeping; fatigue; difficulty concentrating; and suicidal ideation of a brief and fleeting nature.  The VA provider made observations of the Veteran's psychiatric state including: alert and oriented in three spheres; neat and casual in dress; speech with normal rate and tone; congruent affect; and good judgement and insight.  

The Veteran underwent a VA psychological history and assessment consultation in April 2016.  The Veteran reported that he lived by himself, but that he socialized with his girlfriend.  The Veteran also indicated that he was unemployed but worked on motor bikes as a hobby.  The Veteran reported experiencing a number of psychiatric symptoms including: anxiety; nightmares; and depression.  The VA provider found the Veteran to be alert and oriented in three spheres; casually dressed with fair hygiene; speech with regular rate and rhythm; affect with a full range; logical and goal directed thought processes; fair insight and judgement; and intact cognition and abstract thinking.   

The Veteran testified at a personal hearing before the Board in November 2016.  The Veteran stated that he was not married, but that he did have seven children.  The Veteran indicated that he was no longer employed because he was laid off at least three years earlier, although the Veteran did not remember exactly when this occurred.  The Veteran reported experiencing a number of psychiatric symptoms including: memory loss; panic attacks; difficulty sleeping; and irritability.  The Veteran also indicated that he prefers to sit in the back with his back against the wall in restaurants and in meetings.  The Veteran also described how his memory loss and irritability limited his ability to perform repairs during home improvement project, because he would forget where a tool or piece of hardware is or forget a measurement and then manifest frustration due to his inability to complete a construction project in light of his psychiatric symptoms.  See Transcript.

The Veteran underwent another VA examination in October 2017 at which he reported that he had been in a good four year relationship with his girlfriend with whom he often publicly socialized with and had a good relationship with his seven children.  The Veteran reported the following psychiatric symptoms: recurrent involuntary and intrusive distressing memories; intense or prolonged psychological distress; avoidance of or efforts to avoid distressing memories, thoughts, or feelings closely associated with traumatic events; persistent and exaggerated negative beliefs; markedly diminished interest or participation in significant activities; hypervigilance; exaggerated startle response; sleep disturbances; anxiety; suspiciousness; mild memory loss; disturbances in motivation and mood; and spatial disorientation.  The examiner made the following observations: adequately groomed and casually dress; good eye contact; alert and oriented in all spheres; speech with normal rate and volume; linear thought processes; and fair judgement and insight.  The examiner opined that the Veteran's acquired psychiatric disorder manifested in occupational and social impairment due to mild or transient symptoms which decrease work efficiency to perform occupational tasks only during periods of significant stress or symptoms can be controlled by medication.  The examiner indicated that there was no change in the Veteran's psychiatric conditions since the most recent examination.  

The weight of the evidence indicates that the Veteran is not entitled to a total disability rating.  In order to be assigned a total disability rating the Veteran must be totally occupationally and socially disabled.  The evidence of record quite clearly established that the Veteran is not totally socially disabled, because the Veteran has been able to maintain relationships with his long term girlfriend whom he socializes with on a regular basis as well as with his seven adult children.  Additionally, the Veteran has been able to maintain at least a few friendships as demonstrated by the statements submitted in February 2013.  Together, this suggests that the Veteran can maintain some, if albeit only a few, social relationships, and he is, therefore, not totally socially disabled.  As the Veteran must be totally occupationally and socially disabled, the lack of a total social disability precludes a total disability rating.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating of 70 percent.  In order to be assigned a disability rating of 70 percent the Veteran must manifest occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, or mood.  The Veteran has clearly manifested some occupational impairment.  The Veteran has been unemployed during the period on appeal, and the Veteran's former employer submitted a letter suggesting that the Veteran was kept on staff in spite of being a burden to the company due to his poor financial state.  

Additionally, the Veteran provided oral testimony describing his difficulty performing a home improvement project; which is relevant due to the fact that the Veteran was previously employed as a handyman.  Nevertheless, the Board does not consider this sufficient to warrant a disability rating of 70 percent, because the VA examiners have opined that the Veteran's occupational impairment only manifests in decreased work efficiency and ability to work during periods of significant stress.  

Of note, the 50 percent rating that the Veteran receives does anticipate difficulty in establishing and maintaining effective work relationships.  As such, some occupational impairment is contemplated in the rating that is assigned.

The Board finds these opinion probative and assigns them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran has not attended school during the period on appeal, but this is normal at this point in the Veteran's career; and the record does not otherwise suggest that he is unable to attend or participate in an academic setting should he so choose.  Additionally as described above, the Veteran has maintained solid relationships with his family and his seven adult children throughout the period on appeal.  The Veteran has consistently been evaluated as having good or fair judgement and linear or goal directed thought processes.  Finally, the Veteran himself as often described his mood as "ok" or "up and down."  Therefore the Veteran's disabilities do not adequately resemble occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, or mood, and the criteria for a disability rating of 70 percent have not been met.

The Board notes that in a February 2018 appellant brief the Veteran's representative argued that the Veteran was entitled to a disability rating in excess of 50 percent, because the Veteran's psychiatric symptoms (including: suicidal ideation without plans or intent; distressing memories; intense prolonged psychological distress; avoidance of distressing memories; persistent and exaggerated negative beliefs; markedly diminished interest in activities; hypervigilance; and exaggerated startle response) warrant a higher rating.  The Board notes that suicidal ideation is explicitly listed as an example of a symptom that is illustrative of a disability rating of 70 percent.  Nevertheless, the Board is required to take into consideration the severity of all of the Veteran's psychological symptoms, and the fact that the Veteran has manifested suicidal ideation without plans or intent suggests that the Veteran's suicidal ideation is not severe enough to warrant a higher disability rating.  Additionally, the Board notes that a disability rating of 50 percent anticipates a number of psychological symptoms that are as if not more severe than the symptoms raised in the appellant brief including: impaired memories; weekly panic attacks; disturbances of motivation and mood; and disturbances in motivation and mood.

Additionally, it is not just the presence of a symptom that supports the assignment of a higher rating, but rather it is the impact of the symptom on the Veteran's social and occupational functioning. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here it is not shown that the reported suicidal ideation is so pervasive as to impact the Veteran in a way that would justify a rating in excess of 50 percent. 

The only remaining issue for the Board to consider then is whether the Veteran is entitled to an earlier effective date for the assignment of a disability rating of 50 percent up to and including the entire period on appeal.  The Board finds that the Veteran is entitled to a disability rating of 50 percent throughout the period on appeal.

The Veteran currently has a disability rating of 30 percent prior to October 6, 2017 and a disability rating of 50 percent thereafter.  This suggests that the Veteran's acquired psychiatric disability rating increased in severity during the period on appeal.  Upon reviewing the record however, the Board finds that the severity of the Veteran's psychiatric symptoms have remained relatively consistent throughout the period on appeal.  At the October 2017 VA examination, the examiner suggested that the Veteran's acquired psychiatric disorder had not changed since his last examination.  Additionally, the Veteran's GAF scores have consistently remained between 61 and 70 throughout the period on appeal.  The Board notes that these GAF scores are associated with mild symptoms and, on their face, do not suggest a disability rating of 50 percent.  Nevertheless, the Board is not permitted to blindly rely on GAF scores.  In this case, the GAF scores of record indicate that the severity of the Veteran's ability to function has remained constant throughout the period on appeal, and that if the Veteran is entitled to a disability rating of 50 percent at the end of the period on appeal; then he would be entitled to a disability rating of 50 percent during the entire period on appeal.  

The Board notes that the medical opinions of record indicated that the Veteran's occupational and social impairment were controlled by medication, and a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  Where the plain language of the diagnostic code contemplates the effects of medication however, Jones is not applicable; see McCarroll v. McDonald, 28 Vet. App. 267 (2016); and the General Rating Formula for Mental Disorders explicitly discussed the impact of medication.  38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.


ORDER

A disability rating of 50 percent, but no higher, is granted throughout the period on appeal; subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


